DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1,
Claim 1 recites the following limitation: 
wherein the transaction storage data for the new block specifies that at least a first computing node of the plurality of computing nodes is to keep at least a first transaction of the plurality of transactions but does not specify that at least a second computing node of the plurality of computing nodes is to keep the first transaction, and the transaction storage data for the new block specifies that the second computing node is to keep at least a second transaction of the plurality of transactions;
	The metes and bounds of the limitation are unclear, particularly referring to the language wherein a first computing node does not specify that at least a second computing node of the plurality of computing nodes is to keep the first transaction. It is unclear what is being specified and what is not being specified and also to which node and which transactions are being stored at which block.
The examiner is interpreting this limitation to refer to the subject matter of Paragraph [0049] of Applicant’s specification wherein the examiner believes the limitation is explained more clearly.
Specifically, the examiner is interpreting the limitation in view of the following elements of Paragraph [0049]: “…transaction storage data specifies that a transaction Tx3 is to be kept by the computing node 112 but does not specify any other transactions that are to be kept by the computing node 112, the computing node 112 can remove the transactions Tx0, Tx1, and Tx2 from the new block 160…”. These citations more clearly 
	The examiner suggests clarifying the language of claim 1 to be more reflective of the steps described in Paragraphs [0049]-[0050] of Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8, 11, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSTA FAIDELLA et al. (US PGPUB No. 2017/0177855; Pub. Date: Jun. 22, 2017) in view of Zhong et al. (US PGPUB No. 2017/0235754; Pub. Date: Aug. 17, 2017).
Regarding independent claim 1,
COSTA FAIDELLA discloses a method, comprising: initiating creation of a new block for a blockchain, See Paragraph [0058], (Disclosing a method of providing identity services including the use of a blockchain transaction ledger. The method includes a distributed system node configured for storing blocks, creating new blocks, etc., i.e. initiating creation of a new block for a blockchain.).
the new block comprising a plurality of transactions, See Paragraph [0058], (A distributed system node is configured for storing blocks, creating new blocks, etc.). See Paragraph [0081], (Distributed system nodes are capable of sending transactions to at least one node to incorporate a set of new transactions into a block of the blockchain, i.e. a new block is capable of storing a plurality of transactions.).
the blockchain comprising a plurality of existing blocks; See Paragraph [0057], (Disclosing a block storage module for storing blocks of a blockchain transaction ledger, i.e. a blockchain comprising existing blocks.).
generating, using a processor, transaction storage data for the new block, the transaction storage data indicating the plurality of transactions. See Paragraph [0058], (A distributed system node is configured for storing blocks, creating new blocks, etc.). See Paragraph [0081], (Distributed system nodes are capable of sending transactions to at least one node to incorporate a set of new transactions into a block of the blockchain, i.e. generating transaction storage data for a new block.).
and specifying, for each of the plurality of transactions, which of a plurality of computing nodes are to keep the transaction in the new block; See Paragraph [0037], (Disclosing an integrated identity system for publishing transaction data to a distributed blockchain ledger.). See Paragraph [0039], (One or more transactions are generated and transmitted to at least one node of a distributed system to store metadata i.e. transaction storage data, associated with an identifier on a blockchain, i.e. a transaction specifies which of a plurality of nodes is to store transaction metadata, i.e. keeping each of the transactions.).
adding the generated transaction storage data to the new block; See Paragraph [0039], (One or more transactions are generated and transmitted to at least one node of a distributed system to store metadata i.e. transaction storage data, associated with an identifier on a blockchain, i.e. adding transaction storage data to a block. The examiner notes that the method of COSTA FAIDELLA can add one or more transactions to blocks of the blockchain, including new blocks.).
and communicating the new block to the plurality of computing nodes. See Paragraph [0081], (New blocks are transmitted to other nodes of the distributed identify element repository which incorporates the block into the stored version of the blockchain following successful validation. Once the block is incorporated, the transaction is executed, publishing the transaction to the blockchain, i.e. communicating a new block to a plurality of computing nodes.).
COSTA FAIDELLA does not disclose the step wherein the transaction storage data for the new block specifies that at least a first computing node of the plurality of computing nodes is to keep at least a first transaction of the plurality of transactions
 but does not specify that at least a second computing node of the plurality of computing nodes is to keep the first transaction, 
and the transaction storage data for the new block specifies that the second computing node is to keep at least a second transaction of the plurality of transactions;
Zhong discloses the step wherein the transaction storage data for the new block specifies that at least a first computing node of the plurality of computing nodes is to keep at least a first transaction of the plurality of transactions. See Paragraph [0065] and FIG. 3, (Disclosing a de-duplication-based remote replication method including a primary end device, i.e. a first computing node, and disaster recovery end device. A processing module is configured to obtain a first transaction number of a first snapshot and a second transaction number of a fingerprint of each data block in the added data blocks, i.e. a new data block, and determine whether the second transaction number is greater than the first transaction number. If the second transaction number is greater than the first transaction number, a first data block, fingerprint and metadata of the first block excluding the first data block are sent to the disaster recovery end device, i.e. the primary end device keeps at least a first transaction from the first snapshot.). Note [0032] where the primary end device stores a first snapshot comprising transaction data.
 but does not specify that at least a second computing node of the plurality of computing nodes is to keep the first transaction, See FIG. 3, (If the second transaction number is greater than the first transaction number, a first data block, fingerprint and metadata of the first block excluding the first data block are sent to the disaster recovery end device, i.e. transaction data is not sent to the disaster recovery end device, i.e. the second computing node.).
and the transaction storage data for the new block specifies that the second computing node is to keep at least a second transaction of the plurality of transactions; See FIG. 3, (The disaster recovery end device receives metadata of data blocks excluding the first data block in newly-added data blocks. If the second transaction number is greater than the first transaction number, a first data block, fingerprint and metadata of the first block excluding the first data block are sent to the disaster recovery end device, i.e. transaction storage data for the new block specifies that a computing node (the) is to keep at least a second transaction.).
COSTA FAIDELLA and Zhong are analogous art because they are in the same field of endeavor, transaction management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA FAIDELLA to include the method of de-duplicating transaction data across computing nodes as described by Zhong. Doing so would allow the system to remove redundant or otherwise unnecessary transaction data from a computing node and store it at a secondary node. The resulting improvement would be the efficient use of storage at the primary end device by reducing the amount of redundant transaction data.

Regarding dependent claim 4,
	As discussed above with claim 1, COSTA FAIDELLA-Zhong discloses all of the limitations.
	COSTA FAIDELLA further discloses the step wherein the plurality of computing nodes specified by the transaction storage data includes only computing nodes that are current members of a blockchain group to which the blockchain is assigned. See Paragraph [0037], (Disclosing the distributed system comprising a distributed blockchain ledger where transactions are transmitted to at least one node of the distributed system, i.e. the nodes receiving transaction data are necessarily members of the blockchain ledger.).

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding independent claim 15,
The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.
Paragraph [0027] of Applicant's specification defines the "computer readable storage medium" as non-transitory.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 4 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 2-3, 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSTA FAIDELLA in view of Zhong as applied to claim 1 above, and further in view of KING (US PGPUB No. 2017/0344580; Pub. Date: Nov. 30, 2017).
Regarding dependent claim 2,
As discussed above with claim 1, COSTA FAIDELLA-Zhong discloses all of the limitations.
	COSTA FAIDELLA does not disclose the step wherein adding the generated transaction storage data to the new block comprises adding the generated transaction storage data to a header of the new block.
	KING discloses the step wherein adding the generated transaction storage data to the new block comprises adding the generated transaction storage data to a header of the new block. See Paragraph [0019], (The block header includes a reference to the transaction values included in the block, i.e. transaction storage data is added to the block header.).
COSTA FAIDELLA, Zhong and KING are analogous art because they are in the same field of endeavor, transaction management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA-FAIDELLA-Zhong to include the step of adding transaction information to a block header as disclosed by KING. Doing so would allow the system to manage transaction data via a block header that is easier to access than analyzing transaction data individually. The resulting improvement would be the convenience of having every transaction available within an easy-to-access structure.

Regarding dependent claim 3,
As discussed above with claim 1, COSTA FAIDELLA-Zhong discloses all of the limitations.
	COSTA FAIDELLA does not disclose the step wherein the transaction storage data specifies that at least one of the plurality of computing nodes is to keep each of the plurality of transactions.
	KING discloses the step wherein the transaction storage data specifies that at least one of the plurality of computing nodes is to keep each of the plurality of transactions. See Paragraph [0037], (Disclosing an integrated identity system for publishing transaction data to a distributed blockchain ledger.). See Paragraph [0039], (One or more transactions are generated and transmitted to at least one node of a distributed system to store metadata i.e. transaction storage data, associated with an identifier on a blockchain, i.e. a transaction specifies which of a plurality of nodes is to store transaction metadata, i.e. keeping each of the transactions.).
COSTA FAIDELLA, Zhong and KING are analogous art because they are in the same field of endeavor, transaction management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA-FAIDELLA-Zhong to include the step of adding transaction information to a block header as disclosed by KING. Doing so would allow the system to manage transaction data via a block header that is easier to access than analyzing transaction data individually. The resulting improvement would be the convenience of having every transaction available within an easy-to-access structure.

Regarding dependent claim 9,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.


Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 2 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 3 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSTA FAIDELLA in view of Zhong as applied to claim 1 above, and further in view of Smith et al. (US PGPUB No. 2014/0280398; Pub. Date: Sep. 18, 2014).
Regarding dependent claim 5,
As discussed above with claim 1, COSTA FAIDELLA-Zhong discloses all of the limitations.
	COSTA FAIDELLA further discloses the step of communicating, to each of the target computing nodes, each of the transactions stored in a local version of the blockchain. See Paragraph [0081], (Generated transactions may be transmitted to at least one of the distributed system nodes of the distributed identify element repository. Transactions may be incorporated into a block of the blockchain stored by nodes. Note that each node comprises a stored version of the blockchain, i.e. a local version of the blockchain.).
COSTA FAIDELLA-Zhong does not disclose the step of communicating an opt out request to opt out of a blockchain group to an opt out server;
receiving a list of target computing nodes from the opt out server;
Smith discloses the step of communicating an opt out request to opt out of a blockchain group to an opt out server; See Paragraph [0101], (The network transport software deregisters a subscribing node in response to a request to unsubscribe, i.e. communicating a request to opt out of a server.).
receiving a list of target computing nodes from the opt out server; See Paragraph [0070], (Disclosing network transport software for transmitting a node neighborhood snapshot message comprising a list of current neighbors, i.e. a list of reachable target nodes, generated as a result of any neighborhood changes. The examiner notes that subscribing/unsubscribing from the network is a neighborhood change. 
Smith thereby discloses a method for determining when and which nodes unsubscribe from receiving further data from a network system.
COSTA FAIDELLA, Zhong and Smith are analogous art because they are in the same field of endeavor, methods and systems for managing distributed storage systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA FAIDELLA-Zhong to include the node registration/deregistration functionality disclosed by Smith. Doing so would allow the system to register and deregister nodes from the distributed system, thereby having control over which components are connected to the blockchain server of COSTA FAIDELLA.



Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 5 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSTA FAIDELLA in view of Zhong as applied to claim 1 above, and further in view of DAVIS (US PGPUB No. 2017/0344435; Pub. Date: Nov. 30, 2017).
Regarding dependent claim 6,
As discussed above with claim 1, COSTA FAIDELLA-Zhong discloses all of the limitations.
COSTA FAIDELLA further discloses the step of receiving, by a first computing node of the plurality of computing nodes, the new block created for the blockchain; See Paragraph [0081], (New blocks are transmitted to other nodes, i.e. other nodes receive the new block created for the blockchain, of the distributed identify element repository which incorporates the block into the stored version of the blockchain following successful validation.
identifying the transaction storage data, contained in the new block, specifying a portion of the plurality of transactions the first computing node is to keep; See Paragraph [0081], (New blocks are transmitted to other nodes. Upon successful validation and incorporation of the block, transactions are executed and published to the blockchain.). See Paragraph [0083], (Each block of the blockchain comprises a header and a set of transactions, i.e. the set of transactions that the computing node is to keep are identified within the block.).
	and adding the new block to a version of the blockchain maintained by the first computing node. See Paragraph [0081], (Nodes of the distributed identity element repository compete are selected to create a new block. The new block is transmitted to other nodes which then incorporate the block into their stored version of the blockchain, i.e. adding the new block to a version of the blockchain maintained at a computing node.).
COSTA FAIDELLA does not disclose the step of selectively removing, by the first computing node, from the new block at least one of the plurality of transactions that the first computing node is not specified to keep by the transaction storage data, 
while keeping in the new block the portion of the plurality of transactions specified, by the transaction storage data contained in the new block, for the first computing node to keep;
DAVIS disclose the step of selectively removing, by the first computing node, from the new block at least one of the plurality of transactions that the first computing node is not specified to keep by the transaction storage data, See Paragraph [0048], (Disclosing a block confirmation process including a step where a consensus node generates a block header for a new block to be added to a permissioned blockchain that incorporates one or more unconfirmed transactions.). See FIG. 5 and Paragraph [0083]-[0087], (Step 506, an auditing node receives transaction messages from the consensus nodes. Step 514, the auditing node deletes incorrect transaction messages, i.e. selectively removing a plurality of transactions from a new block.).
while keeping in the new block the portion of the plurality of transactions specified, by the transaction storage data contained in the new block, for the first computing node to keep; See FIG. 5 and Paragraph [0083]-[0087], (Step 506, an auditing node receives transaction messages from the consensus nodes.. Step 514, the auditing node deletes incorrect transaction messages, i.e. selectively removing a plurality of transactions from a new block.). The examiner notes that the method removes only incorrect transaction messages, as such, correct unconfirmed transactions still remain in the new block, i.e. keeping a portion of the plurality of transactions.
COSTA FAIDELLA, Zhong and DAVIS are analogous art because they are in the same field of endeavor, methods and systems for managing transaction information using blockchains. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA FAIDELLA-Zhong to include the method of deleting transaction messages from new blocks as disclosed by DAVIS. Doing so would allow the method to remove incorrect or otherwise invalid transaction data that should not be present in a new block.



Regarding dependent claim 7,
As discussed above with claim 6, COSTA FAIDELLA-Zhong-DAVIS discloses all of the limitations.
DAVIS further discloses the step wherein selectively removing, by the first computing node, from the new block the at least one of the plurality of transactions that the first computing node is not specified to keep by the transaction storage data comprises: removing, by the first computing node, from the new block each of the plurality of transactions that the first computing node is not specified by the transaction storage data to keep. See FIG. 5 and Paragraph [0083]-[0087], (Step 506, an auditing node receives transaction messages from the consensus nodes. Step 514, the auditing node deletes incorrect transaction messages, i.e. selectively removing a plurality of transactions from a new block. Step 512, the auditing node applies transaction references to identify incorrect transaction messages, i.e. transaction storage data is used to determine which transactions are removed.).
COSTA FAIDELLA, Zhong and DAVIS are analogous art because they are in the same field of endeavor, methods and systems for managing transaction information using blockchains. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA FAIDELLA-Zhong to include the method of deleting transaction messages from new blocks as disclosed by DAVIS. Doing so would allow the method to remove incorrect or otherwise invalid transaction data that should not be present in a new block.


Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 6 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                             /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159